Case: 20-11076    Date Filed: 09/15/2020   Page: 1 of 9



                                                                       [PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                 No. 20-11076
                            Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 1:19-CV-00122-LAG


DEMETRIUS RASHARD LUKE,

                                                              Plaintiff-Appellant,

                                     versus

JAMEEL GULLEY,

                                                            Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                        ________________________

                              (September 15, 2020)

Before WILLIAM PRYOR, Chief Judge, BRANCH and FAY, Circuit Judges.

WILLIAM PRYOR, Chief Judge:

      Demetrius Luke appeals from the dismissal of his complaint against Officer

Jameel Gulley for malicious prosecution under the Fourth Amendment. Luke’s
               Case: 20-11076     Date Filed: 09/15/2020   Page: 2 of 9



complaint alleges that Gulley intentionally and falsely accused him of killing John

Joseph Lewis. This accusation led to Luke’s arrest and prosecution on a state

charge of felony murder. After Luke agreed to testify against several codefendants

in the prosecution, the state trial court granted the prosecutor’s motion to dismiss

the charges against Luke. The district court in this later suit concluded that Luke’s

state prosecution did not terminate in his favor because he compromised with the

district attorney to secure the dismissal, and it dismissed Luke’s complaint. We

disagree. We are required to view Luke’s complaint in the light most favorable to

him. And after resolving all reasonable inferences in his favor, we cannot conclude

that the dismissal in the criminal proceedings was necessarily inconsistent with

Luke’s innocence on the charge of felony murder, so Luke has alleged that he

received a favorable termination. We vacate and remand.

                                I. BACKGROUND

      According to Luke’s complaint, in March 2017, Lewis and two other

individuals perpetrated a drive-by shooting of a cookout that Luke attended.

Unarmed and unable to respond, Luke dove to the ground for safety. During the

course of the shooting, Luke did not encourage others to fire at the vehicle. Still,

Lewis was shot and killed during the shooting.

      Notwithstanding Luke’s inaction, Gulley sought a warrant to arrest Luke on

a charge of felony murder. Gulley’s warrant affidavit stated that Luke killed Lewis



                                           2
                Case: 20-11076    Date Filed: 09/15/2020   Page: 3 of 9



when he shot at Lewis’s vehicle. According to the affidavit, Gulley reached this

conclusion based on a statement from an eyewitness. But Gulley had no

eyewitness. Nor did he have any evidence that Luke fired a weapon at Lewis.

Indeed, Gulley knew that his accusation against Luke and the allegations in his

warrant affidavit were false.

        The arrest warrant issued, and Luke was arrested. Luke remained in jail from

March until May 2017. Six months after Luke was released, a grand jury indicted

him for felony murder, aggravated assault, and other charges. The prosecution

against Luke remained pending until the trial court dismissed the charges in May

2018.

        After the dismissal, Luke sued Gulley in state court for malicious

prosecution under the Fourth Amendment and for false arrest and malicious

prosecution under Georgia law. He alleged that Gulley violated his Fourth

Amendment rights by knowingly swearing to false facts in the arrest affidavit,

which secured his arrest for felony murder.

        Gulley removed the suit to federal court and moved to dismiss Luke’s

complaint. He argued that Luke had not established that the prosecution terminated

in his favor, so his claim of malicious prosecution under the Fourth Amendment

failed. Gulley attached a copy of the order dismissing the charges against Luke,

along with two other documents not at issue in this appeal. That order stated that



                                           3
               Case: 20-11076    Date Filed: 09/15/2020    Page: 4 of 9



the prosecutor had made an offer to Luke: if Luke allocuted and testified against

other defendants in the prosecution, the prosecutor would move to dismiss the

charges against him. The order explained that Luke testified at an allocution

hearing and that the prosecutor moved to nolle prosequi him. The trial court

granted the motion and dismissed the charges against Luke. According to Gulley,

the nolle prosequi was not a favorable termination because Luke compromised

with his accuser to end the prosecution.

      Luke objected to Gulley’s attempt to expand the record at the pleading stage.

He acknowledged that the order dismissing the charges against him was authentic,

but he denied that he compromised with the prosecutor to dismiss the prosecution

or that any of the material factual assertions in the order were true. Because he

disputed the contents of the order, Luke contended that the district court could not

consider the document at the pleading stage. And because his complaint alleged

only that the trial court dismissed the prosecution against him, Luke contended that

he received a favorable termination.

      The district court granted Gulley’s motion to dismiss the complaint. It

concluded that it could consider the order dismissing the prosecution because Luke

had conceded that it was an authentic document. It then ruled that Luke had

compromised with the prosecutor to end the prosecution and that a termination

pursuant to a compromise was not a favorable termination, which was fatal to his



                                           4
               Case: 20-11076      Date Filed: 09/15/2020     Page: 5 of 9



claim of malicious prosecution under the Fourth Amendment. The district court

dismissed that claim with prejudice and relinquished supplemental jurisdiction

over Luke’s claims under state law.

                           II. STANDARD OF REVIEW

       We review de novo a dismissal for failure to state a claim. Echols v. Lawton,

913 F.3d 1313, 1319 (11th Cir. 2019). “We accept the factual allegations in the

complaint as true and construe them in the light most favorable to the plaintiff.” Id.

“To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Id.

(internal quotation marks omitted).

                                  III. DISCUSSION
       Luke contends that Gulley is liable under the Fourth Amendment for

malicious prosecution, which is “‘shorthand’ for a claim of deprivation of liberty

pursuant to legal process.” Laskar v. Hurd, No. 19-11719, slip op. at 26 (11th Cir.

Aug. 28, 2020) (quoting Williams v. Aguirre, 965 F.3d 1147, 1157 (11th Cir.

2020)). To succeed on this claim, Luke must prove “that he suffered a seizure

pursuant to legal process that violated the Fourth Amendment,” id. at 7, and satisfy

“the elements of the common law tort of malicious prosecution,” id. at 8 (quoting

Williams, 965 F.3d at 1157). Our recent decisions on malicious prosecution

acknowledge that significant overlap exists between these requirements.



                                            5
               Case: 20-11076     Date Filed: 09/15/2020    Page: 6 of 9



      The common-law elements of malicious prosecution require Luke to

establish “that the officials instituted criminal process against him ‘with malice and

without probable cause’ and that the broader prosecution against him terminated in

his favor.” Id. (quoting Williams, 965 F.3d at 1157). If a plaintiff establishes that a

defendant violated his Fourth Amendment right to be free from seizures pursuant

to legal process, he has also established that the defendant instituted criminal

process against him with malice and without probable cause. See Williams, 965

F.3d at 1162–65. This proof will also satisfy the plaintiff’s burden to establish

causation. See id. at 1167.

      We can simplify our standard for malicious prosecution into two elements:

the plaintiff must prove (1) that the defendant violated his Fourth Amendment right

to be free from seizures pursuant to legal process and (2) that the criminal

proceedings against him terminated in his favor. To establish that Gulley violated

his Fourth Amendment right to be free from seizures pursuant to legal process,

Luke must establish “that the legal process justifying his seizure was

constitutionally infirm” and “that his seizure would not otherwise be justified

without legal process.” Id. at 1165. As relevant to this appeal, Luke can satisfy this

burden by proving that Gulley “intentionally or recklessly made misstatements or

omissions necessary to support the warrant” that justified his seizure. Id. To

establish that that the prosecution terminated in his favor, Luke must prove that



                                           6
               Case: 20-11076      Date Filed: 09/15/2020    Page: 7 of 9



“the prosecution against him formally ended in a manner not inconsistent with his

innocence on at least one charge that authorized his confinement.” Laskar, slip op.

at 28. A formal end to criminal proceedings is favorable unless it “precludes any

finding that the plaintiff was innocent of the charges that justified his seizure,”

which occurs only when “the prosecution ends in the plaintiff’s conviction on or

admission of guilt to each charge that justified his seizure.” Id.

      Gulley maintains that Luke did not receive a favorable termination. He

contends that the district court correctly considered the dismissal order of the trial

court as part of the pleadings and that the order states that Luke compromised with

the prosecutor to end the criminal proceedings. This compromise is fatal according

to Gulley, who argues that proceedings cannot terminate in favor of the criminal

defendant when the termination is the product of compromise.

      We agree with Gulley that the district court correctly incorporated the

dismissal order into Luke’s complaint. “Under the doctrine of incorporation by

reference, we may also consider documents attached to the motion to dismiss if

they are referred to in the complaint, central to the plaintiff’s claim, and of

undisputed authenticity.” Hi-Tech Pharms., Inc. v. HBS Int’l Corp., 910 F.3d 1186,

1189 (11th Cir. 2018). Although Luke contests whether he actually agreed to any

compromise, he does not dispute that his complaint refers to the dismissal order,

that the dismissal is central to his claim, or that the order is authentic. Thus, the



                                            7
               Case: 20-11076      Date Filed: 09/15/2020    Page: 8 of 9



district court did not err when it considered the order. See Fuller v. SunTrust

Banks, Inc., 744 F.3d 685, 696 (11th Cir. 2014) (“A document is considered

undisputed when the authenticity of the document is not challenged.” (internal

quotation marks omitted)), abrogated in part on other grounds by Tibble v. Edison

Int’l, 575 U.S. 523 (2015).

      But we disagree with Gulley’s argument that Luke did not receive a

favorable termination. Even though we consider the dismissal order, we must

construe the order in the light most favorable to Luke and resolve all reasonable

inferences in his favor. St. George v. Pinellas Cnty., 285 F.3d 1334, 1337 (11th

Cir. 2002). And when placed in that light, the order does not eliminate every

reasonable inference that Luke received a favorable termination.

      Luke has alleged that his prosecution formally ended when the trial court

dismissed all charges against him, so he will satisfy the requirement unless the

prosecution terminated with his “conviction on or admission of guilt to each charge

that justified his seizure.” Laskar, slip op. at 28. The warrant that justified his

pretrial detention rested on Gulley’s accusation that he was guilty of felony

murder. So to be “unfavorable,” the dismissal must rest on Luke’s admission of

guilt to that charge.

      Even after we incorporate the dismissal order, Luke’s complaint does not

eliminate every reasonable inference that he did not admit that he was guilty of



                                            8
               Case: 20-11076    Date Filed: 09/15/2020    Page: 9 of 9



felony murder. The dismissal order states that the prosecutor offered to move to

dismiss the charges against Luke if Luke “would allocute and provide testimony

against the remaining defendants.” It also states that Luke testified at the ensuing

allocution hearing. But the order does not describe whether the deal required Luke

to allocute to the felony-murder charge, much less whether he actually did so.

Because the complaint alleges that Luke was indicted on several other unspecified

charges in addition to felony murder, we do not know whether Luke admitted that

he was guilty during the hearing. Because we can reasonably infer that he did not

admit to felony murder during the hearing, we must conclude, at this stage, that

Luke’s complaint alleges that he received a favorable termination.

                                IV. CONCLUSION

      We VACATE the order dismissing Luke’s complaint of malicious

prosecution against Gulley and REMAND for further proceedings.




                                          9